Bates, Judge,
delivered the opinion of the court.
This suit was brought against four persons. It was brought in St. Louis county, and a summons issued against three of the defendants, Barclay, Robbins and Hungerford, to that county, and a counterpart was issued to St. Charles county, against the defendant Rice, who resided in that county. Hungerford was not served with process, the other defendants were. Barclay and Robbins answered; Rice did not, but made default, and the petition was taken against him as confessed on the 28th of September, 1859.
On the 23d of February, 1860, the plaintiff dismissed his suit as to Hungerford, and a jury was sworn to try the issues between the plaintiff and the defendants Barclay and Robbins, and to assess the damages against Rice. A verdict and judgment were given for the plaintiff against those three defendants for the damages assessed.
Upon motion this judgment was set aside and vacated by the court; afterward on the 7th April, 1860, the plaintiffs dismissed their suit as to all the defendants except Rice, and had their damages assessed and final judgment against Rice.
Rice moved the court to set aside the judgment against him upon the alleged ground that the court had no jurisdiction to render judgment against him after the dismissal of the suit as to the other defendants. The court overruled his motion and he brings the case up by appeal. There is no error in the action of the court below. It is not disputed but that the court had jurisdiction of Rice, while the other *412defendants were parties to the suit. That being the case, it did not lose jurisdiction by the dismissal as to the other defendants. Being once properly subject to the court, the jurisdiction of the court over him could not be interrupted by the results of the proceeding as to other parties. Especially is this the case where the petition had been taken as confessed as against him, whilst the other defendants were parties, and nothing remained to be done but to assess the plaintiff’s damages.
Judgment affirmed.
Judges Bay and Dryden concur.